Knowlton, J.
The plaintiff, a boy of ordinary intelligence, over fourteen years of age, was employed as a tuber in the mule room of the defendant’s factory. He was injured by having his fingers caught between the quadrant gear and the pinion gear of one of the mules. The plaintiff contends that the defendant was negligent in not warning him of the danger of getting his fingers caught in the gearing, and that this negligence caused the accident.
The evidence shows that the greater part of this gearing was always in plain sight when the mule moved in and out and when it was at rest, although its position changed with the movement of the mule, leaving the whole exposed some of the time and some of the time only a part. The plaintiff had been working on these mules for two months before the accident. There were twenty-eight mules in the room and he had regularly assisted in tubing each one of them three times a day during the whole two months. The defendant properly might assume that he did not need to be told that if he put his fingers in this gearing, they would be crushed. The mule was always stopped while the tubing was going on, so that apparently there was no danger in putting on the tubes. According to the plaintiff’s testimony, *479tubers did not attempt to piece the broken threads when they began to work at tubing, but were permitted to assist in that work only when they had learned after a time by seeing others do it. There is nothing to indicate that in the work of tubing, apart from piecing, there was any danger of getting caught in the gearing such as to call for warning from the employer. The plaintiff testified that at the time of the accident he had learned how to piece. There is no evidence to warrant a finding that an employer would believe, or have reason to believe that such a boy would remain ignorant of the existence of the gears and of the danger from them, after working a considerable time on the mules as a tuber, so that he would need to be warned of them when beginning to assist in piecing the broken threads. It is hardly possible that the accident was caused by the plaintiff’s ignorance of the existence of the gears and of the danger to one who should get his fingers caught in them. If it is conceivable that he could have worked there two months, passing his hands over twenty-eight mules in close proximity to the gearing three times a day without knowing of these gears, it is only upon the theory that he was grossly careless. There was no evidence to warrant a finding that the accident was caused by the failure of the defendant to perform a legal duty. Ciriack v. Merchants’ Woolen Co. 151 Mass. 152. Rooney v. Sewall & Day Cordage Co. 161 Mass. 153, 160. Cheney v. Middlesex Co. 161 Mass. 296. Stuart v. West End Street Railway, 163 Mass. 391. O’ Connor v. Whittall, 169 Mass. 563. The only theory supported by the evidence is that it was caused by the plaintiff’s negligence, or by an obvious risk of the business, which he assumed when he entered the defendant’s service.

Judgment on the verdict.